Citation Nr: 1633109	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-38 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative joint disease (DJD).  

2.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran had active service from July 2000 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Chicago, Illinois Regional Office (RO), which granted an increase in the lumbar spine disability from 10 to 20 percent.  The Veteran subsequently appealed this decision for a higher rating.  During the course of the appeal, a March 2013 rating decision granted service connection for left lower radiculopathy associated with the Veteran's lumbar spine disability.  Therefore, the issue is also considered to be on appeal.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that on the August 2010 VA Form 9, the Veteran indicated that he would like a Board Videoconference hearing, which he requested to have at the St. Louis Regional Office(RO), because it was closer to his address than the Chicago RO.  The Veteran's representative again reiterated the Veteran's desire for a hearing in April 2015.  A hearing was scheduled for September 2015 at the Chicago RO.  An August 2015 Report of Contact shows that the Veteran called VA and stated that he was notified that a Veterans Law Judge would not be at the RO during his hearing, and he wanted to reschedule for when a Judge would be there in person on Travel Board in March 2016.  A Travel Board hearing was never scheduled for the Veteran, and therefore should be scheduled at the appropriate RO upon remand.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at an appropriate RO, taking into consideration the Veteran's prior request to have his hearing scheduled at the St. Louis RO based on proximity to his address.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




